Citation Nr: 1811695	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected status-post lumbar surgery with laminectomy at L5 and S1 levels, and degenerative discs and degenerative joint disease of the lumbar spine (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served in the Army from August 1985 to February 2007. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

In June 2014, December 2016, and August 2017, the Board remanded this claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required as the current VA examination make conflicting findings and is thus unclear.  In an October 2017 VA examination, the examiner noted that there was no pain on examination and evidence of pain on weight bearing.  These are conflicting findings.  Additionally, the examiner stated he or she could not state without speculation whether there were limits on functional ability due to pain, weakness, fatigability, or incoordination as there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  But the examiner did not indicate whether s/he has considered all procurable data (i.e., the Veteran's statements regarding any functional loss upon use), and whether any member of the medical community at large could not provide such an opinion without resorting to speculation.  See Sharp v. Shulkin, 29 Vet. App 26, 34-37 (2017).

Additionally, the examiner found that examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up, and was unable to say without speculation what the functional loss would be during such a flare-up, due to there being no conceptual or empirical basis for making such a determination without observation function in a flare-up.  However, the examiner earlier found that the Veteran did not report flare-ups, which is conflicting. If the Veteran did report flare-ups, the examiner also should have obtained information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  See Sharp, 29 Vet. App at 34-37.  The examiner also did not make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), and that any member of the medical community at large could not provide such an opinion without resorting to speculation.  See Sharp, 29 Vet. App at 34-37.

Remand is thus required.

Accordingly, the case is REMANDED for the following action:

1. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of her service-connected back disability. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  In addition, the examiner must address the following:

(a) If there is evidence of pain on motion, the examiner must indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion. The examiner must record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(b) The examiner must also comment on the functional limitations caused by flare-ups and repetitive use. In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(c) If the Veteran endorses experiencing flare-ups of her back disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up. If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), and that any member of the medical community at large could not provide such an opinion without resorting to speculation.

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




